Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-14, 16, 18, 19, 21-23, 26, 27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolodkin (2017/0131540).
 	Regarding claim 1, Kolodkin discloses a light projection system (par. 2), comprising: a microelectromechanical (MEMS) mirror (100) configured to operate in response to a mirror 5drive signal (212) and to generate a mirror sense signal (206) as a result of the operation of the MEMS mirror in response to the mirror drive signal; a mirror driver (212) configured to generate the mirror drive signal in response to a drive control signal; and a controller (note processor 204) configured to: 10a) receive the mirror sense signal from the MEMS mirror (206); b) obtain a first sample of the mirror sense signal at a first phase of the mirror drive signal (S0 in 208); c) obtain a second sample of the mirror sense signal at a second phase of the mirror drive signal (S1 in 208), wherein the first and second phases are separated by a half period of the 15mirror drive signal (since actual value of half period is not defined, the mirror drive signal in Kolodkin, which can be in any frequency, has the half period), with the second phase occurring after the first phase (note Fig. 6a-6e and par. 29); and d) generate the drive control signal as a function of a difference between the first and second samples (210) so as to keep the mirror drive signal separated in phase from the mirror sense signal by a desired amount of phase separation (par. 31).
 	Regarding claim 4, Kolodkin discloses the desired amount of phase 5separation is a phase separation at which the MEMS mirror is operating at its resonant frequency (par. 21).
	Regarding claim 5, Kolodkin discloses the desired amount of phase separation is a phase separation at which the first and second samples are equal (note Fig. 6c).
	Regarding claim 8, Kolodkin inherently includes the initial setup mode as claimed, such as for setting up the 18 degrees opening angle.
	Regarding claims 9-13, in addition of above, please see Fig. 6c.
	Regarding claims 14, 16, see similar rejections as set forth above.
	Regarding claims 18 and 19, see last two sentence of par. 29 and par. 31.
	Regarding claim 21, see par. 20 and 31.
	Regarding claims 22, 23, 26-27, see similar rejections as set forth above.
	Regarding claim 30, see paragraph 19.  The projectors in paragraph 19 inherently includes video projection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6, 7, 15, 17, 20, 24, 25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolodkin (2017/0131540).
 	Regarding claim 2, Kolodkin does not specify the 90 degrees phase separation as claimed.  However, Kolodkin does teach that the sampling points S0 and S1 of the sense signal are periodic and not limited to any value (note par. 28-30).  In other words, the opening angle θ is not limited to only 18 degrees.  It can be arbitrarily selected in other angles.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sample the mirror sense signal based on the resonant frequency of the MEMS mirror so that the sampling points, such as the 90 degrees separation in between the mirror drive signal and the mirror sense signal, could be arbitrarily selected.  
	Regarding claim 3, for the same reasoning as set forth above, the claimed first phase of 90 degrees and the second phase of 270 degrees would have been a matter of arbitrary selection choice.  That is, the sampling points in Kolodkin can be freely designated based on the resonance frequency of the MEMS mirror.  
	Regarding claims 6 and 7, Kolodkin discloses all the features as claimed (note last two sentences in par. 29 and par. 31) except the 90 degrees separation as claimed.  Please see rejection to claim 2 for the missing 90 degrees separation feature.
	Regarding claim 15, see rejection to claim 2.
	Regarding claim 17, see rejection to claim 3.
	Regarding claim 20, see rejection to claim 2.
	Regarding claims 24, 25, 28, and 29, see similar rejections as set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422